Mayo, J.
Where defendant is sued by a clerk, who has been discharged without cause, for a balance due on his salary under a contract made by defendant and his former partner, who was a married woman, and it is shown that, before the discharge was *62made, the partnership was dissolved and defendant had assumed all the liabilities thereof, held : The husband of the former partner is a competent witness to prove whether the contract of hire was by the month or by the year; his evidence is neither for nor against the interests of his wife. 2 An. 772; 5 An. 700.
At a subsequent trial of this case, Judge Clinton held : That defendant was bound for the entire salary, although it was shown that four months after discharge he was employed elsewhere at a larger salary.
Judge . Gunby held : That the suit is sounding in damages, and that plaintiff should not recover anything more than the amount of injury resulting from the discharge.
Both Judges held : That the value of defendant’s board, which was part of the consideration- to be given for his services, could not be recovered by him.